Citation Nr: 0939691	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include anxiety and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

 



INTRODUCTION

The Veteran had active service from September 1990 until 
August 1991, including a tour of duty in the Persian Gulf 
from November 1990 until June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons, the Board has recharacterized the two 
issues of entitlement to service connection for anxiety and 
entitlement to service connection for PTSD to the broader 
issue of entitlement of service connection for a psychiatric 
disability, as is reflected on the cover page.  

The appeal initially included the issue of entitlement to 
service connection for hypertension.  However, the Veteran 
did not perfect his appeal for this claim as he limited his 
substantive appeal to the anxiety and PTSD listed on the 
cover page.  As such, the issue of hypertension is not 
presently before the Board. 38 U.S.C.A. § 7105(a); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 
U.S.C.A. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA).

On his February 2007 Substantive Appeal (Form VA-9) the 
Veteran requested a Travel Board hearing before a Member of 
the Board in connection with his claim. In June 2009, the 
Veteran was notified that his hearing was scheduled for July 
8, 2009.  The Veteran failed to report for that hearing.  
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition including PTSD and bad dreams, including as 
due to an undiagnosed illness, in a July 2000 rating 
decision.  The Veteran did not appeal this decision, thus, it 
became final.

2.  The evidence associated with the claims file subsequent 
to the July 2000 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a psychiatric 
disability and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence demonstrates that it is likely that PTSD was 
incurred in service and is causally or etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 2000 rating 
decision, wherein the RO denied the Veteran's claim of 
entitlement to service connection for a nervous condition, 
including PTSD and bad dreams including as due to an 
undiagnosed illness, is new and material, and the Veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).

2.  The criteria for a grant of service connection for PTSD 
have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VA must also provide notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2004, June 2004 and October 
2004 that fully addressed all notice elements.  

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the Veteran was advised of the definition of "new 
and material evidence" in an October 2004 letter.  Although 
this letter failed to inform the Veteran of the reason for 
the prior denial or advise the Veteran of how to substantiate 
the underlying claim, in this decision, the Board reopens the 
claim for service connection for a psychiatric disability.  
Accordingly, any deficiency regarding notice of the basis for 
a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim. See Kent, 20 Vet. App. 1.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained the service treatment records and 
VA outpatient treatment records.  The Veteran submitted lay 
statements in support of his claim.  The Veteran was also 
afforded a VA examination in March 2006.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in March 2006 that he had no 
additional evidence to submit.  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks service connection for psychiatric 
disability, to include anxiety and PTSD.  A claim for service 
connection for PTSD was initially considered and denied in 
September 1994.  The Veteran submitted additional evidence 
and the claim was reconsidered in November 1994.  The Veteran 
filed a timely Notice of Disagreement and a Statement of the 
Case was issued in January 1995.  The Veteran, however, 
failed to perfect the appeal by filing a timely Substantive 
Appeal and therefore the decision became final. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  The untimely March 1996 
Substantive Appeal was considered to be a claim to reopen 
PTSD and was also construed as a claim for service connection 
for depression.  The RO denied both claims in a January 1997 
rating decision.  The Veteran filed a generalized Notice of 
Disagreement in December 1997; however, in a September 1998 
letter, the RO advised the Veteran that this was not a valid 
Notice of Disagreement as it did not specify the claim on 
appeal.  This letter sought clarification from the Veteran 
and advised him to submit his Notice of Disagreement within 
60 days.  The Veteran failed to do so and the January 1997 
decision became final. 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.  The Veteran filed a claim to reopen a nervous 
condition including PTSD in August 1998.  The RO denied the 
claim in a July 2000 rating decision.  The Veteran did not 
appeal the decision and as such, it is final. 38 U.S.C.A. § 
7103(a); 38 C.F.R. § 20.1103.

As noted in the introduction, recent case law indicated that 
a claim for a mental health disability includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the 
Board has recharacterized the issue to the broader issue of 
entitlement of service connection for a psychiatric 
disability, as is reflected on the cover page.  

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  In the 
present case, the prior claims described above included 
claims for the anxiety and PTSD, the very claim for which the 
Veteran now seeks service connection.  In other words, 
although the Board is broadening the scope of the claim, 
because the present claim turns upon the same diagnoses and 
factual bases as were considered in prior decisions, the 
threshold question of whether new and material evidence had 
been submitted must be addressed.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

The claim was initially denied in September 1994 and November 
1994 as there was no evidence of a current diagnosis.  The RO 
denied the claim for PTSD in January 1997 as there was no 
evidence of a confirmed stressor, no evidence of a diagnosis 
according to the diagnostic criteria and no evidence the 
condition was incurred in or caused by service.  The claim 
for a nervous condition, including PTSD and bad dreams 
including as due to an undiagnosed illness was most recently 
denied in July 2000 because there was no evidence the nervous 
condition was incurred in service and no evidence of a 
confirmed diagnosis of PTSD or evidence of a verified 
stressor.  At the time of the most recent July 2000 rating 
decision that denied service connection for a nervous 
condition, including PTSD and bad dreams, including as due to 
an undiagnosed illness, the evidence of record consisted of 
service treatment records, VA outpatient treatment records 
and lay statements.  Subsequently, additional VA outpatient 
treatment records, a response from CURR and the report of a 
VA examination have been associated with the claims file.  

The evidence submitted subsequent to the January 2000 rating 
decision is new, in that it was not previously of record; and 
is also material.  The evidence received subsequent to the 
July 2000 rating decision includes a March 2006 VA 
examination that reflects a diagnosis of PTSD and generally 
links the condition to service.  The evidence also includes a 
response from U.S. Armed Services Center for Unit Records 
Research (CURR)(now the U.S. Army and Joint Services Records 
Research Center or JSRRC) concerning the Veteran's stressor 
of being subjected to Scud missiles.  Presuming such evidence 
is credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the unestablished 
element of a present diagnosis and the presence of a stressor 
during service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied"). 

Presumed credible, the additional evidence received since the 
July 2000 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a 
psychiatric disability, to include anxiety and PTSD, is 
reopened.

The Merits of the Claim

The Veteran seeks service connection for a psychiatric 
disability, including anxiety and PTSD, as a result of his 
service in the Persian Gulf.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for certain chronic 
diseases, such as certain forms of psychoses, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" is 
defined to include brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical 
condition; psychotic disorder not otherwise specified; 
schizoaffective disorder; schizophrenia; schizophreniform 
disorder; shared psychotic disorder; and substance-induced 
psychotic disorder. 38 C.F.R. § 3.384.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The Veteran has a diagnosis of PTSD as illustrated by the 
March 2006 VA examination.  This VA examination also 
attributed the diagnosed PTSD to the Veteran's service in the 
Persian Gulf.  The remaining question, therefore, is whether 
there is an inservice stressor and either evidence of combat 
service or corroborating evidence the stressor occurred.

A finding of combat service is significant because under 
38 U.S.C.A. § 1154(b), if the Veteran is found to have served 
in combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, while the Veteran has alleged he served 
in combat, there is no evidence to confirm such service.  The 
Veteran's Form DD 214 and service personnel records reflect 
his military occupational specialty was that of a material 
storage and handling specialist.  Significantly, the Form DD 
214 illustrates the Veteran was not the recipient of any 
combat-related awards or decorations.  Thus, without 
additional evidence to the contrary, the evidence does not 
support a finding of service in combat.

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the Veteran's stressor 
statements and history as reported to medical professionals 
reflect the following stressors: (1) seeing numerous dead 
Iraqi soldiers while on convoy; (2) being present during an 
air campaign in January 1991 while stationed at King Khalid 
Military City in Saudi Arabia and fearing chemical attacks 
from this campaign; (3) being present during Scud missile 
attacks while at King Khalid Military City.  During the March 
2006 VA examination, the Veteran described an incident in 
February 1991 (noted in the record to be 2001; however, this 
appears to be a typographical error) when he heard alarms go 
off and he heard two booms from patriot missiles.  The 
Veteran explained the missile were directly overhead and 
shook the entire camp.  The Veteran clearly indicated on his 
stressor statement that he was stationed at King Khalid 
Military City with the 988th Supply Company.

The Veteran's Form DD 214 confirms the Veteran served in the 
Southwest Asia Theater of Operations from November 1990 until 
June 1991.  Furthermore, the service personnel records 
reflect the Veteran served in an imminent danger area and 
confirmed the Veteran was attached to the 988th Supply 
Company.  The Veteran's service personnel records indicated 
the Veteran participated in the Campaign for the Liberation 
and Defense of Kuwait, the Defense of Saudi Arabia and the 
Southwest Asia Cease Fire Campaign.  

Most significantly, based upon the information provided by 
the Veteran, the RO requested verification of the stressors 
through the Department of the Army Center for Unit Records 
Research (CURR)(now the U.S. Army and Joint Services Records 
Research Center or JSRRC).  The response from CURR clearly 
noted that the 988th Repair Parts Supply Company moved its 
base to the King Khalid Military City in December 1990 and 
remained at that camp until at least June 1991.  Furthermore, 
the response from CURR noted that during that time, King 
Khalid Military City was subjected to several Iraqi Scud 
missile attacks.  The more detailed Information Paper on 
Iraq's Scud Ballistic Missiles explained that the King Khalid 
Military City sustained several attacks in February 1991.  

In other words, the response confirms the Veteran's reported 
stressor of hearing Scud missiles while at King Khalid 
Military City.  While it did not specify that the Veteran was 
actually present, the Court has noted that unit logs 
indicating that the Veteran was stationed with a unit that 
was present while such attacks occurred suggested that he was 
in fact exposed to the attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

As such, there is an approximate balance of evidence 
supporting the Veteran's stressors and evidence which 
indicated that the stressors could not be verified. Although 
not every detail of every stressor has been verified, the 
totality of the evidence is enough to constitute credible 
supporting evidence corroborating the Veteran's stressors. 
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997)(finding 
that corroboration does not require corroboration of every 
detail, including the Veteran's personal participation in the 
identifying process).  Here, the Veteran was noted to serve 
in an imminent danger area and his base camp in Saudi Arabia 
sustained Scud missile attacks during the time the Veteran 
was stationed there.  Under the law, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
giving the Veteran the benefit of the doubt as the law 
requires, the Board finds there is credible supporting 
evidence of the Veteran's stressors.

As noted above, the March 2006 VA examination provided the 
necessary nexus between the diagnosed PTSD and the Veteran's 
reported stressors, including being present on base during 
SCUD attacks.  Therefore, the Veteran has provided evidence 
of all three elements required for a grant of service 
connection for PTSD and the claim for service connection for 
PTSD is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, to 
include and anxiety and PTSD, is reopened.

Service connection for PTSD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


